Citation Nr: 0526364	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  95-32 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disability, due 
to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to May 1969, 
from July 7, 1991 to July 16, 1991, and from September 1991 
to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal. 

In January 1997, the veteran presented testimony before a 
hearing officer sitting at the RO.  The transcript is 
associated with the claims folder and has been reviewed.

In December 1998, July 2001, and July 2003, the Board 
remanded the issue currently on appeal for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran served in the Persian Gulf.

3.  The veteran's skin rash complaints are related to a known 
clinical diagnosis that has not been related to service.  A 
chronic dermatological disability resulting from an 
undiagnosed illness or a chronic multi-symptom illness was 
not manifested during service and is not currently manifested 
to a compensable degree.






CONCLUSION OF LAW

A dermatological disability was not incurred in or aggravated 
by military service, nor is it due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001, October 2002, and June 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in an April 
2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2001, October 2002, and June 2004 letters 
contained requests that the veteran send any evidence to VA 
in his possession that pertains to the claim or tell VA about 
any additional evidence and VA would attempt to get it.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder includes service medical records and VA 
medical evidence.  The veteran was afforded relevant 
examinations for VA purposes in November 1994, February 1995, 
August 1997, November 2001, November 2002, and June 2004.  
The veteran also testified at a RO hearing in January 1997.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Analysis

The veteran's personnel records confirm that he is a "Persian 
Gulf veteran" by regulation (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War).  He served in Southwest Asia from September 
13, 1991 to November 7, 1991.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

The veteran asserts that he first developed a skin rash 
shortly after his Persian Gulf service in September 1991.  
Separation examination in December 1991 was negative for any 
skin problems.  In April 1993, during a Persian Gulf protocol 
examination, no skin lesions were present.  During a November 
1994 VA examination, the veteran was diagnosed with chronic 
recurrent dermatitis (etiology undetermined).  In February 
1995, the veteran presented for a VA examination of the skin 
and there was no evidence of a skin disability at that time.  
An August 1997 VA examination report shows a diagnosis of 
dermatitis/eczema, not otherwise specified.  There was no 
evidence of skin lesions during November 2001 and November 
2002 VA examinations.  In June 2004, during a VA examination, 
the veteran was diagnosed with eczematous dermatitis, most 
likely atopic dermatitis.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more) and that there is no diagnosis to 
account for the symptomatology.  Thus, there is no legal 
entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for a skin disability, asserted to be due to an undiagnosed 
illness, must fail.  As discussed above, the examiners have 
not attributed the veteran's skin problems to an undiagnosed 
illness or to a medically unexplained, chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  On the contrary, the examiners 
attributed them to a specific, identifiable disability, 
including eczematous dermatitis, most likely atopic 
dermatitis.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
for service connection for a skin disability due to an 
undiagnosed illness must be denied as a matter of law.

The Board has also considered the veteran's claim for service 
connection on a direct basis.  See 38 C.F.R. § 3.303 (2004).  
In this regard, the Board has reviewed the evidence of record 
and finds that service connection for a skin disability on a 
direct basis is also not warranted.  The veteran's service 
medical records, to include the December 1991 separation 
examination, are absent any treatment or diagnosis pertinent 
to the skin.  There is also no credible medical evidence 
linking the current dermatological disability with active 
service.

The Board acknowledges that in May 1991, the veteran 
complained of a rash (and stomach problem).  Nevertheless, no 
treatment plans regarding the reported rash were noted and no 
skin diagnosis was ever rendered.  As discussed above, 
separation examination was negative for any skin problems.  
Thus, the Board finds that any rash complaint resolved on its 
own.  

Finally, the veteran's representative, in an August 2005 
written brief presentation, asserted that the June 2004 
examiner did not adequately address the etiology of the 
veteran's skin disability.  The Board declines to obtain a 
medical nexus opinion with respect to the service connection 
claim for a skin disability on a direct basis because there 
is no evidence of a skin disability in service.  Thus, while 
there is a current skin disability, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of a skin disability in 
service, the negative separation examination, and the first 
suggestion of pertinent disability a couple of years 
following active service, relating the veteran's skin 
disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

Although the veteran believes that his current skin 
disability is attributable to his period of active service, 
his opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disability due to an 
undiagnosed illness.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER


The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


